



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (2.1), (2.2), (3) or (4) or 486.6(1) or (2) of the
Criminal
    Code
shall continue.  These sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the victim or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence under section 151, 152, 153,
    153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1, 172, 172.1, 172.2, 173, 210,
    211, 213, 271, 272, 273, 279.01, 279.011, 279.02, 279.03, 280, 281, 286.1,
    286.2, 286.3, 346 or 347, or

(ii)      any offence under this Act, as it read
    at any time before the day on which this subparagraph comes into force, if the
    conduct alleged involves a violation of the complainants sexual integrity and
    that conduct would be an offence referred to in subparagraph (i) if it occurred
    on or after that day; or

(iii)     REPEALED: S.C. 2014, c. 25, s. 22(2),
    effective December 6, 2014 (Act, s. 49).

(b)     two or more offences being dealt with in
    the same proceeding, at least one of which is an offence referred to in
    paragraph (a).

(2)     In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)     at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the victim of the right
    to make an application for the order; and

(b)     on application made by the victim, the
    prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2), in proceedings in
    respect of an offence other than an offence referred to in subsection (1), if
    the victim is under the age of 18 years, the presiding judge or justice may
    make an order directing that any information that could identify the victim
    shall not be published in any document or broadcast or transmitted in any way.

(2.2) In proceedings in respect of an offence other
    than an offence referred to in subsection (1), if the victim is under the age
    of 18 years, the presiding judge or justice shall

(a) as soon as feasible, inform the victim of
    their right to make an application for the order; and

(b) on application of the victim or the
    prosecutor, make the order.

(3)     In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)     An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014, c. 25, ss. 22,48; 2015, c.
    13, s. 18..

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. P.W., 2017 ONCA 363

DATE: 20170505

DOCKET: C61023

MacPherson, Simmons and Brown JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

P.W.

Appellant

Erin Dann, for the appellant

Andrew Cappell, for the respondent

Heard: April 18, 2017

On appeal from the conviction entered on July 13, 2015 by
    Justice June Maresca of the Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant and the complainant are half-siblings. The complainant
    alleged a protracted period of sexual abuse. The events happened in the
    complainants bedroom, the appellants bed and a basement room. The appellant
    denied the allegations.

[2]

The trial judge found that it would be dangerous to convict the
    appellant on the basis of the complainants evidence about the abuse, with the
    exception of one incident (the basement incident) which the complainant was
    able to describe in detail and which the complainants parents observed. The
    trial judge found that the parents evidence confirmed the complainants
    evidence about this particular incident. The trial judge found the appellant
    guilty with respect to the basement incident.

[3]

The appellant appeals on two grounds.

[4]

First, the appellant contends that the trial judge erred by concluding
    that the parents evidence confirmed the complainants account of the basement
    incident. Indeed, says the appellant, there were important inconsistencies
    between the parents and the complainants description of this incident.

[5]

We do not accept this submission. Eight years had passed by the time the
    various witnesses testified. The trial judge was aware that the evidence from
    the respective witnesses did not perfectly align. The trial judge was entitled
    to conclude that both parents were immediately concerned by what they had seen
    through a window and that the father took immediate and forceful steps to stop
    the activity. In addition, the trial judge explicitly accepted the
    complainants account of the basement incident.

[6]

Second, the appellant submits that the finding of guilt was unreasonable
    in light of the inconsistencies among the witnesses testimony and within the
    complainants own testimony.

[7]

We disagree. In essence, this ground of appeal covers the same terrain
    as the first ground of appeal. In our view, the trial judge did not
    misapprehend any evidence, was entitled to believe the complainants detailed
    description of the basement incident, and dealt appropriately with the parents
    evidence about how they perceived the basement incident. The trial judges
    finding of guilt on the count relating to the basement incident was reasonable.

[8]

The appeal is dismissed.

J.C. MacPherson J.A.

Janet Simmons J.A.

David Brown J.A.


